Citation Nr: 0328453	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-16 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to August 7, 1992, for 
the grant of service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from March 1972 to November 
1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.

In the veteran's October 2002 VA Form 9 he requested a 
Central Office hearing.  The veteran subsequently withdrew 
his request in a statement received in November 2002.  As 
such, the hearing request is deemed withdrawn. 38 C.F.R. 
§ 20.702(e).


REMAND

A preliminary review of the claims folder reveals that the 
matter is not ripe for appellate disposition.  There has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002)) became law.  Among other 
directives, the VCAA eliminated the well-grounded claim 
requirement, expanded the duty of VA to notify the appellant 
and the representative of requisite evidence, and enhanced 
the duty to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  It appears 
that the VCAA applies to this case even though the claim was 
filed before enactment of the law since VA had not finally 
completed adjudication of the claim before the law was 
passed.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., 
August 25, 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA. See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary.").  In 
the instant case, the veteran has not been provided adequate 
notice of the VCAA as mandated by the Court.  While the 
veteran was provided the legal criteria necessary in order to 
establish entitlement to an earlier effective date, the RO 
failed to notify the veteran of any information or evidence 
needed to substantiate his claim and what evidence VA had 
already obtained.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently invalidated provisions of 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  These provisions allowed 
the Board to take corrective action to provide notice of the 
VCAA where there was none, as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  The Board no longer has authority to attempt 
to cure VCAA deficiencies.  See Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).  The result is that 
the RO must notify the veteran of the applicable provisions 
of the VCAA, including what evidence is needed to support the 
earlier effective date claim, what evidence VA will develop, 
and what evidence the veteran must furnish.  See Quartuccio, 
supra.   

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the veteran must 
be notified of the applicable provisions 
of the VCAA, including what evidence is 
needed to support the earlier effective 
date claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish. See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) ("Both the 
statute, 38 U.S.C.A. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a 
claimant which evidence, if any, will be 
obtained by the claimant and which 
evidence, if any, will be retrieved by 
the Secretary.").  

2.  Thereafter, the veteran's claim of 
entitlement to an effective date prior to 
August 7, 1992, for the award of service 
connection for paranoid schizophrenia 
must be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  The 
veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


